Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      Claims 73-96, 98, and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      The instant claims 73, 96, and 98 recite “obtainable” regarding the instantly claimed acrylic polyester resin and polyester material, which indicates that polymers prepared by methods other than those of the claims are encompassed by the instant claims.  A polymer is not accurately and precisely defined by the technology currently in use.  It’s exact and precise identity is therefore unknown.  It is unclear what acrylic polyester resins and polyester materials made by other methods are intended to be encompassed by the instant claims and determining 

“Obtained” would not have this issue.

The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     1.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       2.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.

              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the compostion is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.

      The scope of the instant claims 73-96, 98, and 99 is therefore not clear.

      For the purposes of examination, the claims are examined as requiring any polymers having the generally described acrylic polyester resins and polyester materials even if made by different processes.

B.      Regarding claims 73, 96, and 98, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The instant claims 73, 96, and 98 recite a number of broadly recited ingredients followed by limited lists which are denoted by “such as”.  The scope of the instant claims 73 and 96 and claims depending therefrom is therefore not clear.




C.     Regarding claim 73, the phrase "suitably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The instant claim 73 recites “wherein at least one of R2 to R5 is –CHR8OR9” followed by “suitably all of R2 to R5 are –CHR8OR9”.  “Suitably” is used in a similar manner as “such as”.  The scope of the instant claim 73 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “suitably”.

D.     Regarding claim 75, the phrases "such as" and “suitably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
The scope of the instant claim 75 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “such as” or “suitably”.


The scope of the instant claim 76 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “such as” or “suitably”.

F.     There is not antecedent basis for “the aliphatic group-containing monomer” of the instant claim 78.  Claim 78 depends from claim 73.  Claim 73 makes no reference to an “aliphatic group-containing monomer”.  It is unclear if the claims require an “aliphatic group-containing monomer” or if perhaps the “functional monomer” is intended by “the aliphatic group-containing monomer” of the instant claim 78.  The scope of the claim is therefore not clear.  The recitation of “the aliphatic group-containing monomer” of the instant claim 78 makes it unclear if claim 73 requires an “aliphatic group-containing monomer”.  The scope of the claims is therefore not clear.

G.      Regarding claim 79, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The instant claim 79 recites a number of broadly recited ingredients followed by limited lists which are denoted by “such as”.  The scope of the instant claim 79 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “such as”.

H.      Regarding claim 81, the phrases “suitably”, "such as", and “or even from” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The scope of the instant claim 81 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “suitably”, “such as”, and “or even from”.

I.      Regarding claim 82, the phrases “suitably”, "such as", “or from”, and “or even from” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The scope of the instant claim 82 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “suitably”, “such as”, “or from”, and “or even from”.



For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “such as”.

K.      It is unclear what is intended by “wherein the acrylic polyester resin, which may be an acrylic modified polyester resin” of the instant claim 85.  It is noted that the acrylic polyester resin would appear to be necessarily an acrylic modified polyester resin.  It is therefore not clear what is required by “may be an acrylic modified polyester resin”.  The scope of the claim is therefore not clear.

For the purposes of examination, the claim will be examined as though it requires any acrylic polyester resin encompassed by claim 73.

L.      Regarding claim 85, the phrases “suitably”, "such as", and “or even from” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The scope of the instant claim 85 and claims depending therefrom is therefore not clear.



M.      Regarding claim 86, the phrases "such as", “or from”, and “or even from” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The scope of the instant claim 86 and claims depending therefrom is therefore not clear.

For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with "such as", “or from”, and “or even from”.

N.      It is not clear what is intended by the instant claim 87 “such as at least 60wt%, at least 70wt%, at least 80wt%”.  It is not clear if the list of percentages are intended to be alternatives or if the last two percentages are limiting.  If a list of choices is intended, it is an improper Markush group.  See MPEP 2117.  If the last two ranges are limiting, it is not seen why “at least 50wt%” and “at least 70wt%” are recited because it would appear that if “at least 80 wt%” were required, the other ranges would not be possible.  The scope of the claim is therefore not clear.

For examination purposes, the claim will be examined as reading on late last 50wt%.



For the purposes of examination, the claims are interpreted as reading on the broad recitations and not being limited to the ingredients denoted with “such as”.

P.     Regarding claim 94, the phrases "or the like" and “and the like” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" and “and the like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

3.     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.     Claim 76 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

A.     The instant claim 76 encompasses formula (I) as being melamine.  Melamine has 3 amino groups.  Formula (I) of claim 73 does not encompass R1 being an amino group.  Many derivatives of melamine also do not fall within the scope of the instant claim 76.  One can make melamine from benzoguanine theoretically.  Therefore, many derivatives of benzoguanine appear to not be encompassed by formula (I).  Any compound in claim 76 not encompassed by formula (I) broadens claim 73.  Therefore the instant claim 76 broadens the scope of the claim from which it depends by adding melamine and many of the claimed derivatives thereto.  The instant claim 76 therefore fails to further limit the subject matter of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 73-92, 94-96, 98, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6329060 Barkac et al.

Barkac discloses an aqueous coating composition containing a mixture of polyester and acrylic polymer and melamine formaldehyde crosslinking material.  See Barkac, column 29, lines 5-30.  This example references column 26, lines 29-67 which references column 24, lines 1-23.
It appears from the instant claim 76 recitation of “melamine or derivatives thereof” that the instantly claimed formula (I) of claims 73, 96, and 98 is intended to read on melamine derivatives.  The exemplified melamine formaldehyde of Barkac is a melamine derivative.  It therefore falls within the scope of the instantly claimed crosslinking material.  Melamine formaldehyde is the only crosslinking material in Example 10A of Barkac.  Melamine formaldehyde is therefore exemplified in the amounts of crosslinking material of the instant claims 73 and 87.
Example 10A does not disclose the acrylic polymer and polyester therein as being grafted according to the instant claims.
Barkac, column 8, lines 63-65 states that the polyester can be adapted so that a portion of it can be grafted onto an acrylic polymer.  Barkac, column 9, lines 1-5 discloses including an ethylenically unsaturated acid or anhydride in the polyester composition.  This ethylenically unsaturated acid or anhydride falls within the scope of the instantly claimed functional monomer of the instantly claimed polyester material.
Barkac does not exemplify such a grafted polyester/acrylic polymer.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the composition of Barkac’s Example 10A having grafted the polyester therein to the acrylic polymer therein according to the method of Barkac, column 8, line 63 to column 9, line 5 because Barkac teaches this grafting process for use in their 
The hexahydrophthalic anhydride of Barkac’s example 10A, noting Barkac, column 24, lines 10-12, falls within the scope of the aliphatic group containing polyacid monomer of the instant claim 78 and the hexahydrophthalic anhydride of the instant claim 78.  The maleic anhydride of Barkac, column 9, line 4 also falls within the scope of the aliphatic group containing polyacid monomer of the instant claim 78.  The neopentyl glycol and trimethylolpropane of Barkac, column 24, lines 10-15 falls within the scope of the instant claim 79.  Again, that polyester is used in Barkac’s example 10A.  The oils of Barkac, column 9, lines 33-38 fall within the scope of the instant claim 80.  The acid value, hydroxyl number, monomer amounts, and Gardner-Holdt viscosity of Z1 of Barkac, column 24, lines 1-23 necessitate that the polyester of Barkac’s Example 10A necessarily and inherently has a molecular weight within the scope of the instant claim 81.  It is noted that the trimethylolpropane of Barkac’s polyester gives at least 3 OH groups to the final polyester considering the low acid value.  From OH value (mg KOH/g) = (56.1 g KOH/mole * 1000 mg/g * number of OH groups)/number average molecular weight, 3 OH groups gives a number average molecular weight of about 1169 g/mole for the polyester of Barkac, column 24, lines 1-23.  This polyester likely has more than 3 OH groups per molecule.  See MPEP 2112.  The gross OHV, i.e. hydroxyl value, of the polyester of Barkac’s example 10A is 144 mg KOH/g which falls within the scope of the instant claim 82.  See Barkac, column 24, lines 20-21, noting the OHV of 144.  This is the polyester used in Barkac’s Example 10A.  The instant claim 83 is directed to the composition per se and not the method of making it.  It is not seen that the method step of the instant claim 83 makes a product which is different or 
The compositions of Barkac may contain polyesters having acid functionality, noting the non-zero acid values of Barkac, column 18, lines 51-56.  See Barkac, column 18, lines 33-65.  Note the number of OH groups of Barkac, column 18, lines 63-65.  Coupled with the molecular weights of column 18, lines 45-58, these adjuvants of Barkac may have OH values within the range of the instant claim 93 for the preferred OH contents and molecular weights of Barkac.  For example, a number average molecular weight of 3000 g/mole with 3 OH groups gives an OH value of (56.1 * 1000 * 3)/3000 = 56.1 mg KOH/g.  Other preferred adjuvants of Barkac also have the OH values and molecular weights of the instant claim 93.  Barkac, column 19, lines 6-8, noting “ester groups” includes polyester groups because plural “ester groups” is a polyester.  The polyester having the above discussed molecular weights and OH values falls within the scope of the instant claim 93.  Barkac does not describe these compounds as being adhesion promoters.  However, by their polymeric nature they necessarily promote adhesion to some substrate by their polymer nature because such polymers necessarily stick to something.  These polymers of Barkac therefore fall within the scope of the adhesion promoters of the instant claims 91-93.
The composition of Barkac, Example 10A requires no bisphenol A, bisphenol F, derivatives thereof.  The composition of Barkac, Example 10A requires no monomeric styrene.  The composition of Barkac, Example 10A requires no formaldehyde.  The composition of 
Barkac, Example 10A does not exemplify other curing agents encompassed by the instantly claimed formula (I).
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use other crosslinking materials of the instantly claimed formula (I) in the coatings of Barkac which are discussed above because they are encompassed by Barkac, column 11, lines 24-61, particularly lines 30, noting the benzoguanamine, which falls within the scope of the instant claim 75, lines 40-41, noting the 6-methyl-2,4-diamino-1,3,5-triazine, and lines 59-61, and these crosslinkers of Barkac would have been expected to crosslink their coating compositions in a similar manner as the melamine crosslinkers which are exemplified.
Barkac does not disclose their graft polyester/acrylic polymer as having the particulars of the instant claims 85 and 86 specifically.  The exemplified acrylic polymer and polyester of Barkac’s example 10A has an OH value between 134 and 144 mg KOH/g considering the amounts of acrylic monomers of Barkac, column 26, lines 45-50 and the OH value of Barkac’s polyester.  It is not clear what the molecular weight of the graft product thereof would be.  However, Barkac limits their polymers to the molecular weights of Barkac, column 15, lines 53-57.  OH value is inversely proportional to number average molecular weight noting the equation for OH value discussed above.  
I would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the acrylic polymer/polyester graft polymers of Barkac, which are discussed above, having the particulars of the instant claims 85 and 86 because one can modulate the 
Barkac does not disclose coating packages per se.  Barkac, column 22, lines 63-67 discloses coating virtually any substrate at line 64.  The substrates include wood, metals, and plastic.  All of these substrates may be used to make packaging.
I would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the packaging of the instant claims 74 and 94 by the method of the instant claim 95 because Barkac teaches coating virtually any substrate with their coating compositions, which encompasses packaging, Barkac teaches coating wood, metal and plastic with their coating compositions, which fall within the scope of the materials of the instant claim 94, and coating and curing the coating of Barkac on packaging would have been expected to give packaging with the excellent properties and appearance of the coatings of Barkac.  This general coating method is that of the instant claim 95.

7.      Claim 93 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.